Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 17-23, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by  Hardacker et al. (2008/0225184).
 	Regarding claim 17, a computer program product comprising a non-transitory computer readable storage medium, the computer program product further comprising executable instructions, the instructions when executed by a processor causing the processor to (par. 54): 
receive a request for an infrared code from a computing device associated with a channel control system, the request to perform a television function on the channel control system through the computing device (par. 64); 
respond to the request received from the computing device by causing an internet protocol ("IP") address associated with the computing device to be used to obtain a geographic location identifier (par. 65); 

receive a television function identifier (par. 70); 
select the infrared code including instructions to perform the television function on the channel control system (par. 71); and 
transmit the infrared code (par. 72).
	Regarding claim 18, Hardarker discloses instructions that cause the processor to: receive configuration information, the configuration information ACTIVE 51974135v12U.S. Application No. 16/145,994including model information for the channel control system (par. 68-69).
	Regarding claim 19, Hardarker discloses the television function comprises selecting a television channel for the channel control system (par. 71).
	Regarding claim 20, Hardarker discloses the television channel includes digitally-distributed television channels obtained through online streaming (par. 32 and internet interface 240 in par. 40).
	Regarding claim 21, Hardarker discloses the channel control system is configured on at least one of a television, a set-top box, and a digital video recorder (note par. 28-31).
	Regarding claim 22, Hardarker discloses the television function identifier is based on the television service provider identifier (par. 66-69).
	Regarding claim 23, Hardarker discloses the television service provider identifier is selected from a set of television service provider identifiers based on an association of the television service provider identifier with a television service provider operating at the geographic location associated with the geographic location identifier (par. 66-68).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardarker et al. (2008/0224184).
	Regarding claim 24, Hardarker does not disclose instructions that cause the processor to: transmit a television service provider identifier; receive electronic program guide information based on the television service provider identifier; and wherein the television function identifier is based on the electronic program guide information.  However, Hardarker teaches that the STB control information may include any relevant types of information.  Since the STB 126 or the TV 118 inherently includes electronic program guide information for controlling the channel selecting operation, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the well known electronic program guide information as the control information to perform the well known functions as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 17-24, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, and 32-38 of copending Application No. 16/146305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because infrared code as claimed in the current application is an obvious variant of the transmission code as claimed in the copending application claim.
 	Claims 17-24, and 27 are met by copending application claims 28, 32-38 except the former recite an infrared code while the latter recite a transmission code.  However, it is clear that the transmission code encompasses all conventional codes, including infrared code and RF code.  The selection in between infrared code and RF code is considered a matter of obvious design choice.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to employ the well known infrared code as the transmission code in the copending application claims to perform the well known functions as claimed.  
 	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422